tax_exempt_and_government_entities_division department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas tx date date number release date cuend a xx - pate address a address certified mail dear taxpayer_identification_number person to contact employee identification_number employee telephone number telephone fax this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked to january 20xx for the following reason s you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by sec_6001 and the regulations there under in our letters dated november 20xx february 20xx and october 20xx we requested information necessary to conduct an examination of your form_990-pf for the years ending december 20xx and december 20xx we have not received the requested information records obtained from your bank account by means of a summons show expenditures_for the benefit of your private shareholders or individuals which leads to our conclusion that not only have you failed to demonstrate that your net_earnings have not inured to the benefit of your private shareholders or individuals but that in addition some part of your net_earnings inured to the benefit of your private shareholders or individuals sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status you have not provided the requested information you fail to meet the operational requirements for continued exemption under sec_501 you have not provided requested information we hereby revoke your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1041 u s income_tax return for estates trusts for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessments of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication department of the treasury internal_revenue_service watt avenue eo group sa-6209 sacramento ca tax period ein telephone number fax number tax exempt and government entities iinacunk date date org address dear we enclose a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary in addition the report proposes private_foundation_excise_taxes for incurring taxable_expenditures pursuant to sec_4945 for the years shown above the report identifies the acts or failure to acts on which these adjustments are based and the actions necessary to correct the taxable_expenditures taxes under sec_4945 of the internal_revenue_code will be determined as shown in the report of examination if you fail to make correction correction is detailed in form a of the report of examination on pages we are requesting that you make correction as detailed in form 886-a of the report of examination taxes under sec_4945 will be avoided if correction is made we had previously sent letter and form_872 consent to extend time to assess tax to you for the year ended december 20xx on november 20xx we did not receive signed form_872 consent to extend time to assess tax from you as matters stand the earliest statute_of_limitations expires on may 20xx if you want us to consider any facts or arguments please contact please review the report us forthwith but no later than days from the date on this letter you may request a closing conference with me and my manager if you request a closing conference we request that you agree to extend the statute and have enclosed a new letter and form_872 with this correspondence for the year ended december 20xx if we do not hear from you then we will process this examination to its administrative conclusion by issuing a final adverse determination_letter revoking your sec_501 exempt status and statutory_notice_of_deficiency for the private_foundation_excise_taxes if after reviewing our report you do not wish to further interface with me and my manager but wish to submit a protest to irs appeals for their independent consideration of the issues before the final administrative actions final revocation letter and notice_of_deficiency then please sign and date both copies of form_872 and return both copies of form_872 with the envelope provided in addition you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our proposed enforcement actions your protest should include a statement of the facts the applicable law and arguments in support of your position as set forth in page of publication and page of publication signing and returning the form_872 is prerequisite for consideration by appeals because of the limited time remaining until the statute expires if you do sign and return the form_872 and submit a complete and valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process as noted earlier if we do not receive any response from you within days then we will issue a statutory_notice_of_deficiency based on the tax adjustments shown in the report of examination and issue a final revocation letter be advised that we may also consider your failure to contact us as a failure to exhaust your available administrative remedies sec_7428 of the code provides in part section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service as such rights in litigation with respect to the revocation may be limited by failure to pursue administrative remedies a declaratory_judgment or decree under this you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at am available at the telephone number shown in the heading of this letter please provide a telephone number and the most convenient time to call if we need to contact you if you write thank you for your cooperation sincerely michael silva eo revenue_agent enclosures letter and attachments publication publication publication report of examination form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service tin org 20xx12 20xx12 ein legend org - organization name state - state trustees - trustees companies county - county xx - date address - address tru-1 tru-2 city - city tru agent - agent co-1 through co-16 through issue revocation does org qualify for exemption under sec_501 of the internal_revenue_code issue taxable_expenditures are expenditures incurred by org taxable_expenditures per sec_4945 of the internal_revenue_code and thus subject_to tax per sec_4945 of the internal_revenue_code issue a taxable_expenditure sec_2 tier tax if the expenditures are deemed to be taxable_expenditures and the foundation_manager refuses to agree to part or all of the correction would the additional tax per b be applicable facts org here in after org was recognized as tax exempt under sec_501 of the internal_revenue_code by the internal_revenue_service in february of 20xx it is not known what org’s exempt_purpose is org lists none on part ix-a summary of direct charitable activities on their form 990-pf’s for the 20xx and 20xx years org also lists none on part ix-b summary of program-related investments on their form 990-pf’s for the 20xx and 20xx years on org’s form_990-pf for 20xx line grants and contributions paid during the year or approved for future payment under part xv supplementary information list none it is left blank in the 20xx year form_990-pf for both the 20xx and 20xx years lists tru-1 and tru-2 as trustees of org the trustees s and org’s address is listed as address city state on form_990-pf for both the 20xx and 20xx years part il of form_990-pf for both 20xx and 20xx list a mortgage as the only liability of org public records indicate that the trustees s transferred title of this property was to an entity known as co-1 in january of 20xx in october of 20xx title was transferred to co-2 in november of 20xx title was transferred to the org public records also indicate that the trustees s resident address is that of this property during this time to the present form 886-a crev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service tin org ein 20xx12 20xx12 form_990-pf for both the 20xx and 20xx years lists the same telephone number for org on november 20xx this phone number was called and a message was left with a man that answered the phone this number was again called on december 20xx and a message was left on voicemail neither phone call was returned letter was mailed on november 20xx to org along with publication and form_4564 information_document_request a response in regards to this letter was received from org on december 20xx in the response tru-1 stated that it was his intention to fully comply with the request but that he could not proceed in any communication with the assigned revenue_agent agent until an enclosed public servant questionnaire was completed and returned to him he requested that the questionnaire be completed and returned within days the public servant's questionnaire included questions and required it to be signed swearing that the answers were complete and correct information requested on the questionnaire included the assigned agent's full legal name and residence address and the question will public servant uphold the constitution of the united_states the questionnaire was not completed or returned to tru-1 on december 20xx another letter was received from tru-1 in this letter he stated that he had all the documents requested and would provide them as soon as he received the completed public servants questionnaire his letter went on to state that if the questionnaire could not be answered and completed to please state in writing the reasons why and mail copies of identification and delegation of authority or to have agent’s superior write to him with their authority once this was completed he would send the requested books_and_records no response in regards to this letter was submitted to tru-1 on december 20xx a letter was received from tru-1 this letter was a copy of a letter that tru-1 had mailed to agent in the letter he states that his requests have not been complied with and asks agent to verify that agent works in the tax exempt entities division and has the proper delegation of authority from the secretary_of_the_treasury to conduct an audit on the foundation no response in regards to this letter was submitted to tru-1 on february 20xx letter was mailed along with an idr and publication to the foundation to expand the examination to the 20xx year on february 20xx a response in regards to this letter was received from tru-1 tru-1 stated that his previous request for a completed public servants questionnaire had not been complied with enclosed with this letter was another copy of the public servants questionnaire he again requests that it be completed so that he can comply with the service’s request for records no response in regards to this letter was submitted to tru-1 form 886-a cev department of the treasury - internal_revenue_service page -2- a race form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - interna revenue service tin org ein 20xx12 20xx12 on march 20xx a letter was received from tru-1 stating that since his requests for a completed public servants questionnaire to properly identify the agent have not been fulfilled he would be enlisting agent’s employer the united_states department of agriculture to look into this matter no response in regards to this letter was submitted to tru-1 the service issued a summons to org’s last known bank co-3 on july 20xx notice of the summons was provided to org on the same day on july 20xx a letter was received from tru-1 stating that he has received no response to his previous requests he goes on to say that agent must cease and desist from auditing org until his previous requests are answered no response in regards to this letter was submitted to tru-1 revenues reported on org’s form 990-pf’s were as follows 20xx 20xx line contributions gifts grants etc received dollar_figure dollar_figure bank records showed the following deposits in org’s account 20xx 20xx 20xx total deposits for 20xx dollar_figure dollar_figure dollar_figure dollar_figure check written to co-4 check written to co-4 cash on the deposited check made out to co-4 in the amount of dollar_figurethe memo line stated landscaping no deposits were made in org’s account for the 20xx year expenses reported on org’s form 990-pf’s were as follows legal fees accounting fees interest taxes depreciation occupancy travel conferences and meetings 20xx dollar_figure 20xx h s a a a p a r p form 886-a rev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service tin org 20xx12 20xx12 ein utilities insurance fuel telephone telecommunications pest control organizational fees -- co-10 organizational fees - irs bookkeeping expense misc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure totals dollar_figure cancelled checks and bank records show that org made the following expenditures 20xx 20xx dollar_figure dollar_figure dollar_figure dollar_figure a h a dollar_figure dollar_figure dollar_figure county co-5 co-6 co-7 smud co-8 co-16 co-9 co-10 co-11 co-12 irs co-13 cash co-14 co-15 totals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on october 20xx a letter was mailed to org along with the two form 4564’s that had previously been mailed on november 20xx and february 20xx the letter also requested that org provide a narrative explaining its exempt_purpose and exempt_activities on november 20xx a response from tru-1 was received in response to this letter he again states that his requests for a completed public servant questionnaire have gone unanswered enclosed with the response was a public servant questionnaire form 886-a rev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service tin org 20xx12 20xx12 ein org did not provide any records or information requested law issue revocation sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific testing for public safety literary educational_purposes to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_6001 of the internal_revenue_code provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the internal_revenue_code provides except as provided in internal_revenue_code sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests it must not be operated for the benefit of designated individuals or the persons who created it sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 of the regulations provides that every organization exempt from tax under internal revenue form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service tin org ein 20xx12 20xx12 code sec_501 and subject_to the tax imposed by internal_revenue_code sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by internal_revenue_code sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and internal_revenue_code sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status issue and 2a taxable_expenditures sec_4945 of the internal_revenue_code imposes an initial tax equal to of each taxable_expenditure this tax shall be paid_by the private_foundation sec_4945 of the internal_revenue_code imposes a tax equal to of the amount of the taxable_expenditure if the initial tax is imposed under sec_4945 and if the expenditure is not corrected within the taxable_period sec_4945 of the internal_revenue_code defines the term taxable_expenditure as any amount_paid or incurred by a private_foundation for any purpose other than that specified in sec_170 form 886-a crev department of the treasury - internal_revenue_service page -6- fotm a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service tin org ein 20xx12 20xx12 sec_170 of the internal_revenue_code defines the term charitable_contribution as a contribution or gift to of for_the_use_of a foundation that is organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_4945 of the internal_revenue_code defines correction and correct as recovering part or all of the expenditure to the extent recovery is possible and where full recovery is not possible such additional corrective action as is prescribed the secretary by regulations sec_4945 defines the term taxable_period with respect to any taxable_expenditure the period beginning with the date on which the taxable_expenditure occurs and ending on the earlier of a the date of mailing a notice_of_deficiency with respect to the tax imposed by subsection a or b the date on which the tax imposed by subsection a is assessed taxpayer's position issue revocation unknown at this time issue and 2a taxable_expenditures unknown at this time government's position issue revocation org has not provided any information requested since no information has been provided the service cannot ascertain as to whether or not org is operating for a tax exempt_purpose as described in sec_501 of the internal_revenue_code sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section it is not known that org is both organized and operated exclusively for exempt purposes org's 990-pf’s for the 20xx and 20xx years make no mention of activities that may serve an exempt_purpose org lists none on part ix-a summary of direct charitable form 886-a rev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service tin org ein 20x x12 20xx12 activities on their form 990-pf’s for the 20xx and 20xx org also lists none on part ix-b summary of program-related investments on their form 990-pf’s for the 20xx and 20xx years on org’s form_990-pf for 20xx line grants and contributions paid during the year or approved for future payment under part xv supplementary information lists none it is left blank in the 20xx year expenses listed on org’s 990-pf’s for 20xx and 20xx offer no insight into what exempt_purpose org may be carrying out expenses include utilities insurance property_tax telephone telecommunications bookkeeping expense fuel pest control misc and interest the returns list a mortgage as the only liability of org the trustees s resident address is the same as org’s the expenses listed on the return are consistent with personal living_expenses sec_1_501_c_3_-1 of the regulations provides that to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests it must not be operated for the benefit of designated individuals or the persons who created it requested documents and records were not provided and as such it is not known how the expenses listed on org's 990-pf’s serve an exempt_purpose rather than a private purpose requests for org to provide its books_and_records were sent by the service multiple times org did not comply with any of these requests tru-1 trustee of org replied to these requests with a request of his own he would not provide any information requested until his public servant questionnaire was completed and returned to him sec_1_6001-1 of the regulations provides that the books_and_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax shall submit additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status org did not provide any records requested and as such has not complied with these sections of the regulations in revrul_59_95 1959_1_cb_627 an exempt_organization loses its exempt status for failing to maintain complete records the ruling illustrates that an organization may lose its exempt status for failing to comply with the provisions of sec_6033 of the internal_revenue_code and the regulations that implement it org is not in compliance with sec_6033 of the internal_revenue_code or the regulations that implement it because org has not provided the records requested of it since org did not provide the requested records it has failed to establish that it is observing the conditions required for the continuation of exempt status as such the tax-exempt status of org should be revoked issue and 2a taxable_expenditures form 886-acrev department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service tin org ein 20xx12 20xx12 org has not provided records to demonstrate that it is organized and operating exclusively for charitable purposes cancelled checks for the 20xx year totaled dollar_figure checks were made payable to county co-5 co-8 co-16 co-9 co-10 co-11 co- irs co-13 and cash most of these payments appear to be for general living_expenses and expenses related to the property at address city state the property is in org’s name but public records indicate that the trustees s reside there it is not known what exempt_purpose if any these expenses are related to org did not provide records to explain its exempt_purpose or its expenses sec_4945 defines the term taxable_expenditure as any amount_paid or incurred by a private_foundation for any purpose other than that specified in sec_170 since org has not provided records to demonstrate that it is operating for an exempt_purpose all expenses obtained from its cancelled checks for 20xx are held to be taxable_expenditures and thus subject_to tax under a and b the taxes under these sections are calculated as follows sec_4945 of the internal_revenue_code imposes an initial tax equal to of each taxable_expenditure this tax shall be paid_by the private_foundation taxable_expenditures tax_rate sec_4945 tax_year 20xx sec_4945 of the internal_revenue_code imposes a tax equal to of the taxable_expenditure if the initial tax is imposed under sec_4945 and if the expenditure is not corrected within the taxable_period this tax shall be paid_by org the term correction is defined in sec_4945 of the internal_revenue_code and the term taxable_period is defined in sec_4945 of the internal_revenue_code correction would be achieved if the trustees family paid back the foundation for expenses held to be taxable_expenditures the trustees family must pay back org dollar_figurewithin the taxable_period to achieve correction this figure is simply the same amount held to be taxable_expenditures since these expenditures were not in furtherance of a charitable purpose if the foundation fails to make correction then org is liable for tax under sec_4945 of the internal_revenue_code tax under sec_4945 will be calculated as follows year taxable_expenditures tax_rate sec_4945 tax 20xx form 886-a rev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service tin org ein 20xx12 20xx12 conclusion issue revocation org is not organized and operated exclusively for charitable purposes as required by sec_501 of the internal_revenue_code org’s tax-exempt status should be revoked issue and 2a taxable_expenditures org did not show that it was operating for an exempt_purpose and all expenditures were for purposes other than those described in c b all expenditures incurred by org are taxable_expenditures taxes under sec_4945 of the internal_revenue_code shall be imposed on org as calculated above if correction is not made within the taxable_period then taxes under sec_4945 of the internal_revenue_code shall be imposed as calculated above form 886-a rev department of the treasury - internal_revenue_service page -10-
